Exhibit 10.1
 
AMENDMENT TO
ESCROW DEPOSIT AGREEMENT


THIS AMENDMENT dated as of June 22, 2015 (the “Amendment”) is between  MABVAX
THERAPEUTICS HOLDINGS, INC., a Delaware corporation (the “Company”), having an
address at 11588 Sorrento Valley Road, San Diego, CA 92121, OPKO Health, Inc.,
having an address at 4400 Biscayne Blvd. Miami, Florida 33137 (the “Principal
Stockholder”) and SIGNATURE BANK (the “Escrow Agent”), a New York State
chartered bank, having an office at 950 Third Avenue, 9th Floor.  New York, NY
10022 and amends the Escrow Deposit Agreement dated April 14, 2015 between the
Company, the Principal Stockholder and Escrow Agent (the “Agreement”). All
capitalized terms not herein defined shall have the meaning ascribed to them in
the Agreement.


W I T N E S S E T H


  WHEREAS, the Company and Principal Stockholder wish to amend the Agreement to
amend the definition of “Termination Date”.


NOW, THEREFORE, the parties hereto, in consideration of the mutual promises
herein contained and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, hereby agree to amend the Agreement
as follows:


1. Definitions.  Unless otherwise specified herein, each term used herein that
is defined in the Escrow Agreement shall have the meaning assigned to such term
in the Escrow Agreement.
2. The Third “Whereas” Clause  of the Agreement is revised to the following:


“WHEREAS, unless the Release Conditions are satisfied on or before the date that
is sixteen (16) weeks from the date the Offering Proceeds are deposited into the
Escrow Account, (the “Termination Date”), such funds shall be returned to the
applicable investing subscribers in the Offering (the “Subscribers”) pursuant to
the wire instructions set forth on Schedule I hereto; and”


3. Except as expressly amended by this Amendment, the provisions of the Escrow
Agreement shall remain in full force and effect.


 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed on the date first above written.
 
MABVAX THERAPEUTICS HOLDINGS,
INC.                                                                                           OPKO
HEALTH, INC.
 
By:/s/J. David
Hansen                                                                By: /s/
Kate Inman
Name: J. David
Hansen                                                                            
Name: Kate Inman
Title: President and
CEO                                                                           Title:
General Counsel
 
SIGNATURE BANK
 
By: /s/ John D.
Gonzalez                                                                                
Name: John D. Gonzalez
Title: Group Director/SVP
 
By: /s/ Marisol Figueroa                                           
Name: Marisol Figueroa
Title: Associate Group Director